Agreement for the availability of space for the storage of goods and offices

for the management of this

The undersigned:

ProLogis Belgium III sprl, with offices in Park Hill, Building A, 3rd Floor, Jan
Emiel Mommaertslaan 18, B-1831 Diegem, registered with the RPR under number
0472.435.629, hereby represented by Mr. Gerrit Jan Meerkerk,

hereinafter referred to as ‘ProLogis’,

and

Skechers EDC sprl, with its registered office in 4041 Milmort, 159 Parc
Industriel Hauts-Sarts, Zone 3, avenue du Parc Industriel, registered with the
RPR under number 0478.543.758,
hereby represented by David Weinberg,

hereinafter referred to as ‘Skechers’,

      HAVE AGREED THE FOLLOWING:

1
  Subject of the Agreement

ProLogis shall make space available (“terbeschikkingstelling/mise à
disposition”) to Skechers, which accepts, for the storage of goods and offices
for the management thereof, the following real estate: ProLogis Park Liège
Distribution Center II, as referred to in Article 2 as the Premises, which will
be erected on the parcel of industrial land located in the Industrial Park
Hauts-Sarts, Zone3, Milmort, Liège, Avenue du Parc Industriel, recorded in the
land register according to title as 6th division, section A, part of numbers
621b, 620 and 617, 7th division, section A, part of numbers 450t and 450y (the
“Site”).

ProLogis will erect a building on the Site with a total surface area of 22,945 m
2 (hereinafter the ‘Premises’), subdivided as follows:

     
-
-
-
  21,275 m 2 warehouse space (hereinafter the ‘Warehouse’);
1,320 m 2 mezzanine space (hereinafter the ‘Mezzanine’);
350 m 2 office space (hereinafter the ‘Office Space’) on mezzanine.

In addition, ProLogis will develop approximately 118 car parking places on the
Premises. Upon consultation with ProLogis, Skechers can change or expand the
parking places, subject to not jeopardising the traffic flow on the Site. In
case of multi-tenancy on the Site, a division by ratio of the parking places
will take place.

The Situation plan for the Premises has been appended to this Agreement as
Appendix 1 and may be modified subject to the mutual written consent by the
parties and as far as possible within the obtained building permit. ProLogis has
prepared on a building permit application for the Premises. The permit
application has been appended to this Agreement as Appendix 2. The CUSTOMER has
reviewed the permit application and declares that it is entirely satisfactory.
The obligation of ProLogis to make space available is subject to the delivery of
a final building permit for the Premises based upon the building permit
application attached as Appendix 2.

Parties waive all their rights in case of difference between the actual total
measure(s) of the made available space and the abovementioned measure(s).



2   The Intended Use of the Premises

The Premises will be erected by ProLogis with a view to the industrial purposes
of Skechers, i.e. a distribution and added value logistics center and any
supporting or related activities. The Warehouse may be used solely and
exclusively as a space for the storage, transshipment, reparation,
transportation, handling and distribution of goods. If an operating or
environmental permit or notification is required for the activities of Skechers,
Skechers shall be responsible, at its sole risk and expense, for the request and
obtainment thereof, as well as for any renewal or extension during the term of
this Agreement. Skechers shall bear all costs relating thereto and shall
strictly adhere to all conditions imposed by such permit or notification.

In the conduct of its activities, Skechers shall at all times comply with all
applicable legislation and regulations. Skechers shall fully indemnify and hold
harmless ProLogis for any losses and damages suffered by ProLogis as a result of
a breach by Skechers of any law, regulation or permit condition.

The Office Space may be used solely and exclusively for administrative and/or
showroom activities, with the exception of any activity as a result of which the
Agreement would fall within the scope of the Law of April 30, 1951. The car
parking spaces may be used solely and exclusively for the parking of the cars of
Skechers and its contacts.

All other activities and/or adjustments in the Premises may only take place
subject to prior written permission by ProLogis, which will not withhold its
permission without any justified reasons.

ProLogis undertakes to furnish the Premises in such a manner and Skechers
undertakes to use the Premises in such a manner that each payment under the
current Agreement will at any time be subject to VAT (Belgian VAT) within the
meaning of Article 44, §3 2º (a), second point, of the VAT Code.

In the event that, due to a use of the Premises during the term of this
Agreement which is not in conformity with the terms of this Agreement, the
payments under the current Agreement are no longer subject to VAT, either in
part or in their entirety, Skechers will compensate ProLogis for any loss
suffered by the latter as a result, including the loss which ProLogis may suffer
by being unable to recoup the VAT already paid by it.

Skechers is not authorized to alter this use without prior written permission by
ProLogis, which will not withhold its permission without any justified reasons.

It is explicitly agreed that any use of the Premises or the Site for any work or
activity covered by the legislation regarding commercial leases (The Law dated
April 30, 1951 as amended) is strictly prohibited.

Skechers may not use the Premises as residential accommodation nor may it keep
any living animals there.

Skechers may not carry out any activities in the Premises, nor install any
objects or equipment which would subject the floor to excessive loads or exert
an extreme pressure on the structure of the Premises.

Within this context, it must be stated that the maximum floor load permitted in
the Warehouse is 5,000 kg per m 2 of the floor area, on the Mezzanine floor in
the Warehouse 400 kg per m 2 of the floor area and in the Office Space 400 kg
per m 2 of the floor area.

Skechers is not entitled, for whatever reason, to conduct public sales in the
Premises.

Skechers is obliged to obtain all required permits from the competent
authorities at its own cost and risk enabling a proper operation in the
Premises.



3   Price and Deposit

The Agreement for the availability of the Premises is entered into on the basis
of an annual price (price level July 1, 2007) of nine hundred ninety-one
thousand nine hundred and seventy-one Euro and fifty-five Eurocent, i.e.
€991,971.55, (+VAT : two hundred and eight thousand three hundred and fourteen
Euro and three Eurocent i.e. € 208,314,03, hereinafter referred to as the
‘Price’, payable per quarter and in advance in four (4) equal parts of two
hundred and forty-seven thousand nine hundred and ninety-two Euro eighty-nine
Eurocent, i.e. € 247,992.89, (+VAT : fity-two thousand and seventy-eight Euro
fity-one Eurocent i.e. € 52,078.51), to be made by direct bank transfer to the
bank account of ProLogis.

As stipulated in Article 5, this Agreement is to take effect on April 1, 2009.
The first period over which payment is due will therefore be the period from
April 1, 2009 up to and including June 30, 2009, which is due as from April 1,
2009.

In the event that the Premises are completed after April 1, 2009 the provisions
relating to the payment of the Price as stipulated in the preceding paragraph
shall be suspended until the effective date of completion.

The Price must be paid in Euro and is payable to ProLogis Belgium III sprl,
account number: 720540646989 (ABN Amro Bank in Brussels).

If Skechers, either in part or in its entirety, is in default with the payment
of the above-mentioned quarterly payments of the Price on the aforementioned
dates when the payments are due, Skechers must pay ProLogis, by operation of law
(“ipso iure”) and without notice of default, the interest due over that sum
amounting to twelve percent (12%) per annum, whereby any month that has
commenced must be regarded as completed.

When the Price in accordance with Article 4 is modified, the amount of the bank
guarantee, as referred to in Article 25, will have to be adjusted in line with
the annual adjustment of the Price payments every year. This bank guarantee may
only be released six (6) months after the termination of the Agreement, provided
that Skechers have been released properly of the obligations resulting from this
Agreement. Under no circumstance, shall the bank guarantee be used by Skechers
to pay the Price. However, in the event of breach of Agreement on the part of
Skechers, ProLogis may use the aforementioned deposit to compensate for
Skechers’ overdue payments and any other omissions in the performance of its
obligations by Skechers.



4   Price Modifications

Unless otherwise provided by law, it is determined that the Price, as stipulated
in Article 3, will be linked to the consumer price index (“health index)” as
published each month in the Belgian State Gazette.

The basic index is that of the month prior to the signature of this Agreement,
i.e. the month March 2008.

The Price will be reviewed annually on the date of the entry into force of this
Agreement, automatically and by operation of law, in accordance with the
increase of the aforementioned index according to the formula as defined below,
whereby the month used for the new index will be the month prior to the relevant
anniversary of the date of the entry into force:

     
new Price =
  Price x new index
 
   
 
  basic index

However, the new Price will at no time be lower than the Price as stipulated
above.

Skechers will implement the modifications to the Price subject to a one-month
notification to that effect by ProLogis.

In the event that the publication of the ‘consumer price index’ (health index)
should be discontinued, the parties will agree to replace this by the new index
published by the Belgian government.

In the event that no new official index is published, the parties, if they fail
to come to an agreement, will submit the problem to a tribunal of three
arbitrators. Each party will appoint its own arbitrator within one month of
being requested to do so by the other party and the two arbitrators will jointly
appoint a third arbitrator.

If one of the parties fails to duly appoint its arbitrator or if the two
arbitrators fail to appoint a third arbitrator, the missing arbitrator will be
appointed, at the request of either party, by the Justice of the Peace in whose
jurisdiction the Premises are located.

It is explicitly agreed that ProLogis shall only waiver the right to increase
the Price arising from this article by a written confirmation, signed by
ProLogis.



5   Commencement and Duration of the Agreement

Subject to the timely delivery of the building permit for the Premises and the
provisions below and all obligations resulting therefrom, the availability of
the Premises commences in principle on 1 April 2009, to which is referred to as
the ‘Commencement Date’, unless parties confirm otherwise in writing, for a
duration of twenty (20) consecutive years and ends by operation of law on
March 31, 2029 or twenty (20) consecutive years after the Commencement Date (if
the availability of the Premises starts later than 1 April 2009 and insofar as
mutually agreed upon in writing by the Parties).

Skechers is only entitled to terminate the Agreement after five (5), ten
(10) and fifteen (15) years after the Commencement Date, being April 1, 2009 or
the date as agreed upon between parties in writing as set forth in the preceding
paragraph, subject to a notice period of twelve (12) months. without any
compensation to ProLogis nor VAT adjustment to be paid, except as set forth in
article 2 of this Agreement.

Notice needs to be given twelve (12) months prior to the fifth, tenth and
fifteenth anniversary of this Agreement by bailliff’s writ or by registered
letter. Notices hereunder shall be deemed given and effective (i) if delivered
by a bailiff, upon delivery, or (ii) if sent by certified or registered mail,
within five (5) days of deposit in the post office.

This Agreement will however in any case end by operation of law on the later of
the following dates : March 31, 2029 or the twentieth anniversary of the
Commencement Date as agreed upon in writing by the Parties as set forth in this
Article . After the latter of these dates , this Agreement can not be tacitly
renewed.



6   Building Schedule and Specifications

ProLogis undertakes to complete Warehouse DC II and belonging Customer Fit Out
as at April 1, 2009, in accordance with the plans and specifications attached in
Appendix 3, insofar the building permit for the Premises is granted ultimately
on August 1, 2008.

ProLogis may, in consultation with Skechers carry out variations or substitute
alternative materials of a similar colour and to no less a quality or
performance criteria within the relevant Belgian Standards (i) so long as it
does not materially alter the design, layout and nature of the Warehouse DC II,
or (ii) if the changes are to comply with planning or statutory requirements.
Skechers will be permitted, after written approval of ProLogis to make minor
variations to the specifications or the fitting out works attached in
Appendix 3. ProLogis will provide an estimated cost for the amendments and once
agreed, ProLogis will instruct the contractor to proceed with those amendments.

ProLogis and Skechers agree that the minutes of the construction meetings will
be given only for the convenience of attendees present and/or absent. No rights,
obligations, amendments or decisions are to be concluded from these notes.

ProLogis also undertakes as far as possible to integrate Customer Fit Out (i.e.
racking, cabling, telephone and other systems or equipment) in the construction
schedule. The installation of the Customer Fit Out will be for the account and
risk of Skechers. The Warehouse shall be available one month before Commencement
Date for Customer Fit Out. Best effort will be made by ProLogis to make it
available two months before Commencement Date.

The Customer Fit Out should never cause any delay or hindrance of the building
activities of ProLogis. During the construction works best efforts will be used
to minimise hindrance to the activity in and the use of DC I by Skechers, it
being understood that Skechers will not be entitled to claim damages for any
remaining hindrance during the works.

With due observance of the aforementioned conditions, the date of completion of
the Warehouse, including Customer Fit Out, is expected to be April 1, 2009.

The date of completion will be postponed in case (i) the Agreement is not signed
ultimately May 20, 2008, (ii) the building permit application attached in
Appendix 2 can not be filed on April 16, 2008, or (iii) the building permit has
not been delivered as at August 1, 2008 or is being successfully suspended
and/or challenged afterwards.



7   Transfer of the Availability Agreement and leasing

Skechers may lease the Premises (wholly or partially) and/or transfer its rights
(wholly or partially) subject to prior written permission by ProLogis. Such a
permission shall not unreasonably be withheld by ProLogis to Skechers’ request
for permission to sublease all or part of the Premises insofar the articles of
this Agreement are complied with.

It shall be reasonable for ProLogis to withhold its consent for a transfer in
any of the following instances:

(i) the identity or business reputation of the candidate will, in the good faith
judgment of ProLogis, tend to damage the goodwill or reputation of the Premises;
(ii) the creditworthiness of the candidate is unsatisfactory to the fair
judgment of ProLogis;
(iii) the transfer to another customer of ProLogis on the Site is at a rate,
which is below the rate charged by ProLogis for comparable space on the Site.
(iv) the terms and conditions of the transfer agreement are not the same as the
terms and conditions of this Agreement.
(v) the term of the transfer agreement will exceed the remaining term of this
Agreement. The transfer is not subjected to VAT during its’ entire course.

Even if transfer is permitted through the above or by way of consent of
ProLogis, Skechers is not allowed to market the Premises for a price lower than
the Price under this agreement.

Any approved transfer shall be expressly subject to the terms and conditions of
this Agreement.

Skechers shall provide to ProLogis all information concerning the candidate as
ProLogis may request.

In the event of (sub-)lease, Skechers will at any rate continue to be jointly
and severally responsible and liable toward ProLogis, together with the lessee,
for all obligations resulting from this Agreement, and in particular for any
additional costs which would result from such letting.

In the event that Skechers transfers its rights as referred to in this Agreement
and before the bank guarantee provided by Skechers may be released, the assignee
must, in turn, provide ProLogis with a bank guarantee equivalent to a rent
period of six (6) months based on the Price (including VAT), applicable at that
time, increased, in applicable, with an advance of the service charges of six
months, (including VAT).

If ProLogis is of the opinion that the assignee or lessee provides insufficient
financial guarantees, ProLogis may make its consent to the transfer of the
rights or to the letting by Skechers dependent on the integral maintenance of
the bank guarantee provided or to be provided by Skechers together with the bank
guarantee of the assignee or lessee equal to six months’ Price at that time
(including VAT, increased with an advance of the Service Charges of six months
(including VAT).



8   Charges, Taxes and Compensation

All relevant charges or taxes relating to the Premises, including the advance
levy in respect of real estate tax, VAT, the occupation or the activity carried
out by Skechers in them, whether they are imposed by the State, the Province,
the Municipality, the Federation of Municipalities, the Urban Area or any other
authority will solely and exclusively be for the account of Skechers.

Skechers will compensate ProLogis for any loss which ProLogis may suffer as a
result of any overdue payments of the aforementioned taxes and compensation,
provided, in case ProLogis receives the payment request from the relevant
authority, it informs Skechers as soon as reasonably possible of any such tax or
levy being due.

Skechers will bear all costs relating to the use of water, gas, electricity,
telephone, telex, etc. or relating to any other services and utilities of the
Premises.

It will also pay any charges by the utility companies for measurement
appliances, systems, wiring, pipes, mains, etc.

Skechers may not claim any compensation from ProLogis in case of a
discontinuance or interruption, irrespective of the duration of such a
discontinuance or interruption of the water supply, gas and electricity,
telephone, telex, etc., or of any other services and provisions such as heating,
airing, etc. related to the Premises, whatever the reason, unless such a
discontinuance or interruption may be ascribed to failure on the part of
ProLogis to take all reasonable measures to ensure the continuation of such
provisions and services.



9   Services

Skechers will take care of all the services, supplies and site maintenance of
the Premises according the specifications provided by ProLogis at Skechers’ own
costs, attached to this Agreement as Appendix 4.

Skechers undertakes for the full term of this Agreement, as a bonus pater
familias and in accordance with the requirements of good management, to conclude
all agreements which, in Skechers’ opinion are required, for the services.
Skechers shall inform ProLogis of the conclusion of these agreements. Skechers
shall, with the exclusion of ProLogis, be responsible for the due execution of
such agreements. Skechers shall fully indemnify and hold harmless ProLogis for
all damages or claims which could result from agreements for services concluded
by Skechers.

ProLogis has the right to inspect and review the Premises. If Skechers does not
perform the services properly, ProLogis will notify Skechers in writing to
comply within thirty (30) calendar days. If Skechers fails to comply therewith,
ProLogis is entitled to take over all supply, services and maintenance of the
Premises. Skechers will be invoiced accordingly.



10   Insurance

ProLogis undertakes to take out an insurance for the Premises (covering fire and
water damage, civil liability as well as all windows in the premises); as of the
notification by Skechers to ProLogis that Skechers has made the required
agreements for the services pursuant to Article 9, this insurance shall be taken
out by ProLogis but the insurance premiums in relation thereto shall be charged
to Skechers.

Skechers undertakes to insure its personal assets and company equipment which
are in the Premises against fire hazards and related risks, loss due to
electrical faults, storm damage, water damage and Civil Liability, and to take
out any other insurance required on account of the Skechers activities.

At the first request of ProLogis, Skechers will allow inspection of the
policies.

The insurance taken by Skechers shall include a clause in which the insurers
undertake to notify ProLogis at least fifteen (15) days beforehand by registered
mail of any cancellation or termination of the insurance policy.

ProLogis and Skechers, as well as their insurers, mutually waive any right of
recourse they might have on the basis of the respective policies taken out
toward one another, toward any sublessees and toward any person admitted to the
Premises.

Skechers also waives any recourse which it might be entitled to exercise
pursuant to Articles 1721 and 1386 of the Belgian Civil Code. Skechers
undertakes to impose these obligations to any lessees and/or occupants.

If Skechers increases the risk in such a way that this will lead to an increase
of the insurance premium, it alone shall pay the increased premium arising from
it in relation to the insurance of the Premises.



11   Advertising Signs

If Skechers wishes to fix any advertising signs, it shall only do so at the
places assigned for that purpose by ProLogis on and around the Premises and it
must submit a design of this to ProLogis and have its written permission (which
shall not be unreasonably withheld), whereby the permission by ProLogis does not
affect the obligation on the part of CUSTOMER to acquire the necessary
permissions and permits for the proposed advertising signs from the competent
authorities.

      Drilling in face brick and blue limestone is strictly prohibited.

12
  The State of the Premises at the Commencement of the Agreement

Before Skechers commences its occupation of the Premises, a “State-of-Delivery”
report will be agreed upon by the parties describing the current status of the
Premises as well as the way the Premises should be delivered at the end of the
Agreement period or any other agreed termination date of the Agreement,
including a list of improvements that do and do not need to be reinstated by
Skechers, subject to the provisions in Article 14. Any improvements by Skechers
are to be maintained by Skechers and are not an integral part of the Premises.
This “State-of-Delivery” report will be signed by Skechers and ProLogis on the
official delivery date of the Premises, tentatively scheduled on April 1, 2009,
and will be attached to this Agreement as Appendix 5.



13   Maintenance of the Premises

A. During the entire duration of the Agreement, Skechers will have to maintain
the Premises well and it will carry out any necessary repairs and work for its
own account as well as to ensure compliance with any new legislation or
regulation.

It will use and maintain the Premises with due care.

It will, inter alia, take care of all the maintenance work and repairs mentioned
in articles 1754 a.f. of the Belgian Civil Code, with the exception of the work
referred to in Article 14.

Apart from the obligations on the part of Skechers arising from the general
regulations of the Belgian Civil Code, Skechers will, inter alia, be responsible
for the following (without prejudice to the non-restrictive nature of this
enumeration):

     
-
-
-
-
-
-
-
-
-
-
  to maintain, repair and renew the interior paintwork and the interior
decoration of the Premises.
to maintain, repair and, if necessary, to replace the sanitary fittings,
the water faucets and any equivalent appliances and fittings.
to properly maintain the water pipes, the water outlets and sewer pipes,
emptying grease traps and protect them against frost and, if necessary,
to unblock them.
to repair any damage which is not directly the result of age or a
defective condition and, if necessary, to replace them.
to repair and, if necessary, to replace the wall pannelling, floors, all
locks and electrical equipment.
to replace any broken windows, whatever the reason thereof (the costs
hereof shall, however, be covered by the insurance referred to in the
first paragraph of Article 10).
to maintain the heating and ventilation system and to repair any damage
which is not directly the result of age or a defective condition.
to clean the ventilation ducts and to have the chimneys swept.
to be responsible for maintaining the paving of the grounds forming part
of the Premises and keeping it at its original level.
To insure and properly maintain the roof of the Premises.

Skechers undertakes to submit to ProLogis the annual statement regarding the
maintenance of the heating and the ESFR Sprinkler system, as well as the annual
statement of the sweeping of the chimneys by an approved chimney sweeper.

To keep the certificate of the sprinkler system valid, Skechers shall at least
every two weeks start up the engine of the sprinkler pumps. The results of this
test must be added to the logbook belonging to the sprinkler system.

If Skechers fails to comply with the obligations which it must fulfill pursuant
to the Civil Code in general or pursuant to this article in particular and if it
does not remedy this failure within two (2) weeks of the written notice of
default by ProLogis, ProLogis, provided it has sent a letter to Skechers
containing a plan of the works (“bestek”) will be entitled to have the necessary
works carried out for the account of Skechers and to claim the repayment of all
costs incurred as a result of this. This does not affect any other right and
recourse of ProLogis toward Skechers under this Agreement or by law.

B. During the entire duration of the Agreement, Skechers will have to comply
with any statutory, administrative or any other applicable regulations. Skechers
will be responsible for any consequences arising from failure to comply with
these regulations.

C. Skechers will be liable for any loss due to an act or omission of Skechers or
due to any act or omission of any its representatives, employees and any persons
in general for which Skechers is liable by law.

D. On the date of commencement of this Agreement, the level of the land of the
Premises, including the front area pertaining to the Premises is at the original
level.

The maintenance of the aforementioned lands, the replacement of any damaged
parts of these lands and the maintenance of these lands at the original level
will be carried out for the account of Skechers.



14   Furnishing and Alteration Work

Skechers is entitled to fix partitions and lighting systems in the Premises and
to carry out small works and improvements necessary for or useful to its
activities.

Upon the termination of this Agreement, ProLogis may, at its own choice, keep
the partitions, lighting system, small works and improvements itself without any
compensation or payment to Skechers, or obligate Skechers to remove the
partitions, lighting system, small works and improvements and to return the
Premises to their original state, at the costs of Skechers.

If applicable Skechers shall provide ProLogis as soon as possible with a copy of
the post intervention files related to such works.

Significant alterations or work, in particular where they affect the structure
of the Premises, are not permitted, unless prior written permission has been
given by ProLogis. ProLogis will have to give the reasons for withholding its
permission. If ProLogis gives such permission, it will also immediately inform
Skechers, whether or not, upon termination of the Agreement, it will keep the
significant alterations or work subject to the permission. In the absence of
such decision by ProLogis, the significant alterations or work need to be
removed.



15   Defects and Repairs

ProLogis is, for its own account, only responsible for the repair of any
structural defects of the Premises as meant in article 606 of the Civil code.

However, if it appears that any such defects are the result of a failure by
Skechers to perform its maintenance obligation or of any injudicious or
inadmissible use by Skechers or of any other reason which may be ascribed to
Skechers, Skechers will be responsible for the repairs.

If Skechers identifies a defect or any damage for which ProLogis is normally
responsible, even if it is caused by a third party, it must notify ProLogis in
writing of this situation promptly and not later than ten (10) days following
the discovery of the defect and/or damage.

If Skechers fails to notify ProLogis, it will be personally responsible for any
damage or loss resulting from this failure of notification.

Skechers will have to allow the performance of any maintenance and repair work,
considered necessary by ProLogis. It will not be entitled to any compensation,
such as a reduction of the Price or any other type of compensation, relating to
or resulting from such work, irrespective of the duration, even where it would
exceed 40 days.

All the costs arising from the alterations or adjustments of the Premises
ordered by a competent authority on account of a fact, an act or omission on the
part of Skechers will be borne solely and exclusively by Skechers.



16   The State of the Premises upon Termination of the Agreement

ProLogis and Skechers agree that, if and for whatever reason, this Agreement
terminates or ends, the “State of Delivery” report, as referred to in
Article 12, shall be leading and shall be the basis for a new inspection report
of the Premises. ProLogis will in the presence of Skechers draw up a new
inspection report of the Premises upon the release of them by Skechers, in order
to determine whether Skechers is responsible for any damages.

ProLogis will have this inspection report drawn up promptly after the
termination of the current Agreement. Such report shall indicate the damages in
the Premises for which Skechers is responsible and liable, as well as the
duration on non-availability of the Premises due to the required repair works.

In the event of disagreement on the contents of such inspection report, this
matter shall be submitted as soon as possible to an independent expert
specialized in real estate. This expert shall be appointed by the parties or,
failing agreement, at the request of either party by the President of the
Chamber of Commerce and Industries of Liège. The decision of the expert shall be
binding for both parties. The costs of the expert shall be equally borne by both
parties.

The transfer of the keys, in whatever form, upon or after the departure by
Skechers shall not at any time release or discharge Skechers of its obligations,
either in part or in their entirety in relation with the obligations of the
Skechers under this Agreement, and in particular with respect to possible repair
works or the non-availability of the Premises.

Upon its departure, Skechers shall pay any outstanding service charges.

Skechers shall have to leave the Premises well-maintained and clean at the end
or termination of this Agreement.

Skechers shall be liable for any damages to the Premises, due to an act or
omission on its part or due to any act or omission on the part of its
representatives, employees and of any persons in general for which Skechers is
liable by law or in accordance with this Agreement.

Next to the repair costs, Skechers will have to pay ProLogis any compensation
resulting from the unavailability of the Premises due to an act or omission for
which Skechers is liable pursuant to the preceding paragraph or because Skechers
has not vacated the Premises in due time. This compensation will be the
equivalent of the then valid Price due by Skechers for the period of
unavailability of the Premises, as determined between parties or by the expert.



17   Expropriation

In the event that the Premises, either in part or in their entirety, are
expropriated, Skechers will have no right of recourse against ProLogis. The
rights which Skechers asserts against the expropriating authority shall at not
time affect the rights which ProLogis shall have against the expropriating
authority.



18   Visits to the Premises/ For Rent or For Sale

ProLogis and its agent and representatives are authorized to visit the Premises
with a person appointed by Skechers, whenever necessary, subject to prior
notification (at least eight working days) to Skechers.

During the six (6) months before the termination of the Agreement or in the
event of any sale of the Premises, ProLogis is entitled to fix the necessary
advertising signs and announcements without excessively hindering the activities
of Skechers.



19   Terms of the Deed of Sale

Skechers explicitly states to be informed and that it is aware of and complies
with the terms of the Deed of sale dated June 6, 2001 between ProLogis and
Services Promotion Initiatives en Provence de Liège (SPI+) scrl, and Skechers
undertakes, for itself, any of its entitled parties and any of its successors
and assigns, to comply conscientiously with the provisions of this Deed of sale,
if applicable, articles two (2), three (3), four (4), five (5), six (6), seven
(7) and eight (8) of this Deed of sale, in so far as these are or can be
applicable to Skechers, and to ensure that these stipulations are also complied
with conscientiously by any third parties which may acquire a right of lease,
use or any other right to the Premises or the site.

Skechers shall indemnify and hold fully harmless ProLogis for any damage and/or
costs which may arise from a failure to comply with the aforementioned terms of
the Deed of sale. ProLogis declares that the Agreement is in compliance with
articles 2 up to 8 of the Deed of Sale, insofar as applicable.

The articles 2 up to 8 of the above Deed of Sale set forth the following :

L’affectation économique grevant le bien vendu

Article deux.- Le bien faisant l’objet de la présente vente est grevé d’une
affectation économique, celle-ci devant être considérée comme une condition
essentielle de la cession consentie par la société « Services Promotion
Initiatives en Province de Liège ».

La notion d’affectation économique a été précisée dans le préambule.

L’interdiction de donner partiellement ou en totalité au bien, une autre
affectation, est absolue sauf ce qui est précisé ci-après.

L’obligation de construire sur le bien des bâtiments dans un délai déterminé.

Article trois.- L’acquéreur s’engage à édifier sur le bien faisant l’objet de la
présente convention dans un délai de deux ans un ensemble de bâtiments conformes
au plan d’implantation du dix-huit janvier deux mille un et approuvé par la
S.P.I. Cet engagement constitue une condition essentielle du présent acte de
vente. Sans préjudice au droit pour la S.P.I. d’exercer la faculté de rachat
visée à l’article 6, la S.P.I. pourra, en cas d’inexécution de cette obligation,
considérer la vente comme résolue de plein droit, et sans mise en demeure
préalable. En cas de résolution de la vente, la S.P.I. n’est tenue qu’au
remboursement du prix tel que stipulé à l’article 1, sans aucune majoration,
indemnité quelconque ni intérêt. L’acquéreur sera tenu de remettre le bien dans
l’état où il l’a reçu. La S.P.I. ne devra aucune indemnité pour des
améliorations ou plus-values apportées au bien par l’acquéreur et sera libre de
conserver le cas échéant, ces améliorations.

L’obligation d’exercer une activité économique déterminée

Article quatre.- L’acquéreur s’engage à exploiter dans l’immeuble à ériger sur
le terrain vendu, l’activité définie par les parties, de la manière suivante :
construction de halls, pour mise à disposition, par location ou vente, à des
entreprises.

Elle devra être conforme à la description plus détaillée qui en a été donnée par
l’acquéreur dans sa lettre du dix-huit février deux mille dans la mesure où les
termes de cette lettre ont été expressément acceptés par le Bureau Exécutif de
la S.P.I. en sa séance du dix mars deux mille.

Cette activité devra être pleinement exercée dans le même délai de deux ans
stipulé à l’article 3. L’acquéreur ou tout autre utilisateur du bien lui
succédant est tenu de demander l’autorisation préalable à la S.P.I. pour tout
changement significatif de l’activité exercée sur le bien vendu ou en cas de
cessation totale ou partielle de cette activité. Cet engagement constitue une
obligation essentielle du contrat.

La S.P.I. peut, le cas échéant, autoriser l’exercice d’une activité nouvelle
et/ou renoncer à la sanction prévue par le contrat. Cette autorisation
exceptionnelle et cette renonciation ne se présument pas et doivent faire
l’objet d’une décision expresse de la S.P.I.

Cession de la propriété ou de la jouissance du bien à un tiers

Article cinq.- L’acquéreur pourra céder tout ou partie de bien vendu, en faire
apport, le donner en location ou en transférer de toute autre manière la
propriété, l’usage ou la jouissance, avec l’accord préalable et écrit de la
société « Services Promotion Initiatives en Province de Liège » et sous la
condition d’imposer au nouvel utilisateur du bien, le respect intégral de la
présente convention. Cet accord devra être donné dans un délai de 15 jours
ouvrables à dater de la demande faite par l’acquéreur. A défaut, la S.P.I.+ sera
sensée avoir donné son accord sur la demande. La S.P.I. refusera ou acceptera la
cession de la propriété ou de la jouissance en fonction des objectifs définis au
préambule de la présente convention et des objectifs généraux poursuivis par
elle. La S.P.I. se réserve notamment le droit de contrôler si l’activité prévue
par le cessionnaire ou le locataire ou tout autre utilisateur nouveau, ne risque
pas de porter atteinte à la salubrité du parc industriel au sein duquel est
intégré le bien vendu et si cette activité s’intègre le cas échéant, dans le
programme d’implantation poursuivi sur ce site. Le contrat passé entre
l’acquéreur et le nouvel utilisateur du bien doit obligatoirement stipuler
l’engagement du nouvel utilisateur au bénéfice de la S.P.I. de respecter toutes
les clauses de la présente convention, relatives à l’affectation économique
grevant le bien vendu (article 2), à l’obligation de construire les bâtiments
dans un délai déterminé (article 3), à l’obligation d’exercer l’activité
économique déterminée par la convention (article 4), à la cession de la
propriété et de la jouissance (article 5) et à la faculté de rachat (article 6).
Ces clauses devront être intégralement reproduites dans la convention. Une copie
de celle-ci doit être soumise à la S.P.I. sans délai, dès le jour de la
signature. En cas de violation du présent article, l’acquéreur initial reste
solidairement tenu de toutes les obligations du contrat en cas de manquement par
le cessionnaire à ces obligations.

Faculté de rachat

Article six.- La société « Services Promotion Initiatives en Province de Liège »
ou la Région pourra, sur le pied de l’article 32 paragraphe 1 de la loi du 30
décembre 1970 sur l’expansion économique, modifié en ce qui concerne la Région
Wallonne par le décret du 15 mars 1990 publié au Moniteur Belge du 7 juin 1990,
racheter le terrain et/ou le bâtiment au cas où il ne respecte pas les autres
conditions d’utilisation. Le rachat s’opérera au prix du marché de l’immobilier.
En aucun cas, ce prix ne peut dépasser celui qui est fixé par les Comités
d’Acquisition d’Immeubles. Toutefois, moyennant l’accord de la S.P.I.,
l’acquéreur pourra revendre le bien, et dans ce cas, l’acte de revente devra
reproduire les clauses visées aux articles 2, 3, 4, 5 et 6.

La venderesse considérera comme exécutée l’activité économique telle que
précisée à l’article 4 des présente, par la mise en œuvre de tous les moyens
normaux et nécessaires ainsi que les efforts de promotion auxquels s’engage de
bonne foi l’acquéreur pour que la vente ou la location, le leasing et la mise à
disposition de l’immeuble décrit à l’article 3 intervienne dans les meilleurs
délais.

CONDITIONS Particulières

Articles sept.- Tout travail de nature à modifier le niveau du terrain faisant
l’objet de la présente vente ne pourra être effectué par l’acquéreur sans
l’autorisation préalable de la venderesse.

Article huit.- L’acquéreur s’engage à n’installer ou à ne laisser installer sur
le bien vendu que des enseignes ou panneaux publicitaires destinés à renseigner
sa raison sociale, son nom ou les produits fabriqués ou vendus par lui.
L’installation de cette publicité sera soumise à l’accord préalable de la
venderesse. L’acquéreur s’engage à maintenir en état de parfaite propreté les
parties non bâties de la parcelle.



20   Environment and health

Skechers shall at all times use its best efforts to minimize the impact of its
activities on the environment and human health.

Skechers shall, both during the Agreement and afterwards, fully indemnify
ProLogis and hold ProLogis harmless for all damages and costs resulting from the
release by Skechers of harmful substances into the air, the water, the soil and
the groundwater, or from any activity which is harmful for the environment or
human health, including but not limited to (i) the fees and expenses for surveys
or other studies, preventive or remedying measures and for monitoring programs,
(ii) the decrease of the value of the Site, (iii) the loss of benefit of the
exploitation of the Site, (iv) liabilities towards third parties and/or public
authorities, (v) all penalties, interests, proceedings and fees of technical,
legal and financial experts.

Prior to the commencement of this Agreement, ProLogis has conducted a Phase I
Environmental Site Assessment, Industrial Park Hauts-Sarts-Milmort, ProLogis
Belgium II Sprl ProLogis Belgium III, V, VI Sprl, Avenue du Parc Industriel,
4041 Herstal-Milmort (Liège), Belgium (GEDAS, January 18, 2001, project. number:
11/15/1844) and the Geotechnical Site Investigation (GEDAS, March 7, 2001,
project number : 11/15/1844 – revision B) on the Site, for its own account. The
Assessment and the Geotechnical site Investigation (together ‘the GEDAS report’)
have been appended to this Agreement as Appendix 6. ProLogis shall have
established an update of the GEDAS report (of both the Assessment and the
Geotechnical site investigation) by GEDAS which will be communicated to Skechers
prior to the official delivery date of the Premises, as referred to in
Article 5, which will include drills on the Site and an examination of samples
of the soil and ground water of the Site evaluated on the basis of the Walloon
standards for the parameters for which such standards currently exist and on the
basis of the Flemish standards for the other parameters (the “Update report”).
This Update report will be attached to this Agreement as Appendix 7. The GEDAS
report and the Update report represent a legally appropriate survey and is
regarded a sufficient basis to describe the status of the soil and ground water
of the Site, agreed by ProLogis and Skechers.

Prior to the termination of the Agreement, Skechers will, at its sole expense,
order an accredited expert to carry out an exploratory soil survey on the Site.

If the results of this exploratory soil survey indicate that there are
concentrations of substances in the soil and/or the groundwater of the Site
exceeding the standards which apply on such date and/or which give cause to
further survey measures and/or soil decontamination, Skechers will have these
further surveys and soil decontamination carried out, for its own account.

Skechers will also compensate ProLogis for any damage which the latter may
suffer as a result of any soil and/or groundwater contamination exceeding the
contamination ascertained in ‘the GEDAS report’ and the Update report or as a
result of the survey and remediation measures carried out by Skechers for such
contamination

Skechers will make a reasonable effort to ensure that the survey and remediation
measures are carried out prior to the termination of the Agreement and interfere
as little as possible with the use of the Site.



21   Various clauses



  21.1   This Agreement contains the entire agreement of the parties hereto with
regard to the object to which it refers and contains everything the parties have
negotiated and agreed upon within the framework of this Agreement.

No amendment or modification of this Agreement shall take effect unless it is in
writing and is executed by duly authorized representatives of the parties.

The Appendices to this Agreement form an integral part thereof and any reference
to this Agreement shall include a reference to the Appendices and vice versa.

It replaces and annuls any agreement, communication, offer, proposal, or
correspondence, oral or written, previously exchanged or concluded between the
parties and referring to the same object.



  21.2   Notwithstanding any provision contrary to the present Agreement,
neither party shall be liable for a delay or failure to fulfill its obligations
under this Agreement arising from any cause beyond its reasonable control or
arising from strikes, lockouts, work stoppages or other collective labor
disputes, insofar that the party invoking the force majeure informs the other
party as soon as reasonable possible of the occurrence and the estimated
duration and the termination thereof, as well as an accurate description of the
causes thereof. In case the situation of force majeure has a duration of more
than two (2) months, the other party is entitled to terminate this Agreement in
accordance with the terms of this Agreement.



  21.3   The parties acknowledge that they have required all notices and legal
proceedings provided for under the present Agreement, or related hereto, to be
drawn up in the English language, to the extent permitted by rules of public
policy relating directly or indirectly to these proceedings.



  21.4   If one or more of the provisions of this Agreement is declared to be
invalid, illegal or unenforceable in any respect under the applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected. In the case whereby such invalid,
illegal or unenforceable clause affects the entire nature of this Agreement,
each of the parties shall use its best efforts to immediately and in good faith
negotiate a legally valid replacement provision.



  21.5   No failure or delay of a party to exercise any right or remedy under
this Agreement shall be considered a final waiver thereof, nor shall any single
or partial exercise of any right or remedy preclude any other or further
exercise thereof. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.



  21.6   If this Agreement is to be registered, Skechers shall do so as soon as
reasonably possible. A proof of registration is to be submitted to ProLogis. The
costs and possible penalties resulting thereof are to be borne solely by
Skechers.



  21.7   The parties acknowledge that they have required the present Agreement
to be drawn up in the French and the English language, both with equal value.
The French version will be used for registration purposes. The English version
will be attached to the French version as Appendix 8.



22   Choice of Domicile

Any notifications and correspondence which must be addressed to the other party,
may be served in a legally valid manner at the following addresses :



      for ProLogis : ProLogis Belgium III sprl, Park Hill, Building A, 3rd
Floor, Jan Emiel Mommaertslaan 18, B-1831 Diegem;



      for Skechers : Skechers EDC, 159 Parc Industriel Hauts-Sarts, Zone 3,
Avenue du Parc Industriel, 4041 Herstal.

Except if agreed otherwise, any change of address can only take place within
Belgium. Any change of address must be notified by registered letter to the
other party, the new address being considered the official address for purposes
of this Agreement from the first business day following the sending of such
notice letter.

Notwithstanding the preceding, all notifications between Skechers and ProLogis
directly related to the Agreement shall be in the form of registered letters.



23   Competent Courts

In the event of any dispute relating to the conclusion, validity, the
implementation or the interpretation of this Agreement, the courts of Liège will
have sole and exclusive jurisdiction.



24   Applicable law

      This Agreement shall be governed by and construed in accordance with
Belgian law.

25
  Bank Guarantee

By way of security for the due performance by Skechers of its obligations under
the Availability Agreement, Skechers hereby gives to ProLogis a bank guarantee
at first demand issued by a first class European bank having an office in
Belgium and doing business in Belgium for an amount equal to the Price as
defined in the Availability Agreement for a period of three (3) months plus
service charges and plus VAT as determined and adjusted in accordance with the
terms and conditions of this Agreement.

When the Price in accordance with Article 4 is modified, the amount of the bank
guarantee will have to be adjusted in line with the annual adjustment of the
Price payments every year. It will have to apply to the entire duration of the
Agreement plus six months.

This bank guarantee shall only be released six (6) months after the expiry or
termination of the Availability Agreement, including its extensions.

The bank guarantee shall be part of this Agreement and shall be attached to it
as Appendix 9.

In the absence of the bank guarantee as at Commencement Date at the latest, this
Agreement will be null and void ipso iure without any further notice being
required or any legal proceedings to be started. If ProLogis should decide to
refer to the lack of the bank guarantee and thereby invokes the nullity of the
Agreement, all Price payments, charges and any other payments due to ProLogis
under this Agreement will nevertheless remain in force as a compensation due to
the unavailability of the Premises, without prejudice to any other compensation
ProLogis may claim.

Next to the bank guarantee, ProLogis obtained from Skechers USA Inc., a company
under the laws of the State of Delaware having its principal place of business
at 228 Manhattan Beach Blvd, Manhattan Beach, CA 90266, USA, a letter, attached
hereto as Appendix 10, pursuant to which the latter declares in favor of
ProLogis, including the successors in title of ProLogis, the financial soundness
and the complete observance by Skechers of its obligations under this Agreement.
This letter is essential for ProLogis for entering into this Agreement.

In the absence of the letter at signing date, this letter will be provided
within two weeks after signing this Agreement.

*

* *

This Agreement was made out in quadruplicate in Milmort

Each party acknowledges to have received its original copy.

May 20th 2008

     
/s/ Gerrit Jan Meerkerk
  /s/ David Weinberg
 
   
For ProLogis Belgium III Sprl,
Gerrit Jan Meerkerk
  For Skechers,
David Weinberg

The following Appendices are part of this Agreement:

             
Appendices:
    1.     Situation Plan (02/06 6102 07-04-2008);
 
    2.     Building permit Application (E16256);
 
    3.     Plans and Specifications DC II / Outline specifications (May 2008);
 
    4.     List of services, supplies and site maintenance (09-Oct.-2007);
 
    5.     n/a
 
    6.     Gedas report;
 
    7.     n/a
 
    8.     n/a
 
    9.     n/a
 
    10.     n/a

